NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 13, 2020 *
                                 Decided April 1, 2020

                                         Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

No. 19-3010

CONNAN D. JOHNSON,                              Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

      v.                                        No. 19-C-1158

SHERI PIONTEK and BROWN                         William C. Griesbach,
COUNTY JAIL,                                    Judge.
     Defendants-Appellees.
                                       ORDER

       While confined in the Brown County Jail in Wisconsin, Connan Johnson
requested a hearing transcript from court reporter Sheri Piontek of the Brown County
Circuit Court. Johnson was dissatisfied with how long the transcript took to reach him,
and he believed it was inaccurate, so he sued Piontek and the jail. The district court
dismissed Johnson’s complaint for failure to state a claim. See 28 U.S.C. § 1915A(b)(1).

      *
         Defendants Sheri Piontek and Brown County Jail were not served with process
and have not participated in this appeal. We have agreed to decide the case without oral
argument because the brief and record adequately present the facts and legal
arguments, and oral argument would not significantly aid the court. See FED. R. APP.
P. 34(a)(2)(C).
No. 19-3010                                                                          Page 2

Because Johnson’s allegations do not plausibly suggest that Piontek intentionally
altered the transcript or that the defendants’ actions prejudiced him in his pending
litigation, we affirm.
       We begin by assessing the timeliness of this appeal. The district court entered
judgment on August 28, 2019, after which Johnson had 30 days to file a notice of appeal.
See 28 U.S.C. § 2107(b). Johnson signed his notice of appeal on September 18, but
because the district court did not receive it until September 30, we ordered Johnson to
explain why his appeal should not be dismissed for lack of jurisdiction. Johnson
responded by filing a notarized declaration, stating under penalty of perjury that he
had placed his notice of appeal in the prison’s internal mail system with prepaid
postage on September 21.
       Based on the declaration, we conclude that his appeal is timely, and we have
appellate jurisdiction. As a prisoner, Johnson benefits from the prison-mailbox rule,
under which his notice of appeal was “filed” on the date he placed it in the institution’s
internal mail system. See FED. R. APP. P. 4(c); Houston v. Lack, 487 U.S. 266, 275–76 (1988).
A prisoner may invoke the rule by filing a notarized statement or sworn declaration
providing the date on which the prisoner placed the filing in the prison’s internal mail
system and stating that first-class postage was prepaid. Johnson’s statement, which is
both notarized and a sworn declaration under 28 U.S.C. § 1746, satisfies these
requirements. And although Rule 4(c) requires prisoners to use the prison’s legal-mail
system, if it has one, Johnson further attests that his prison lacks a separate system for
legal mail. We therefore conclude that he filed his notice of appeal on September 21, six
days before the deadline.
       Assured of our jurisdiction, we turn to the allegations in Johnson’s operative
complaint. Johnson alleged that, to prepare for a jury trial on December 5, 2017, he
requested the transcript of a March 15, 2017, hearing. (Johnson did not provide any
details about his litigation or why he needed the transcript, but Wisconsin court records
show that at the time he was defending himself in a prosecution for drug charges and
requested a transcript of a hearing at which his counsel moved to withdraw. 1) In
October, Johnson was temporarily transferred to a different jail because of
overcrowding in Brown County. He did not receive mail there and later learned that,
after Piontek had completed the transcript, she asked Brown County jail officials to hold


       1
         See WISCONSIN CIRCUIT COURT ACCESS, Brown County Case No. 2016CF001148,
https://wcca.wicourts.gov (last visited March 6, 2020). We can take judicial notice of
public court records. See Ennenga v. Starns, 677 F.3d 766, 773–74 (7th Cir. 2012).
No. 19-3010                                                                           Page 3

Johnson’s mail until he returned “to make sure [he] received it.” As a result, Johnson
did not receive the transcript (or other mail) until he was transferred back on
November 8. Johnson then discovered that the transcript did not reflect “word for
word” what had been stated in court.
        Johnson sued Piontek and the jail, asserting that they violated their obligations
under Brady v. Maryland, 373 U.S. 83 (1963), and various criminal statutes prohibiting
mail tampering and the destruction of records. See 18 U.S.C. §§ 1519, 1701, 1702;
Wis. Stat. §§ 19.45(5) and 943.392. The district court construed Johnson’s complaint as
asserting claims under 42 U.S.C. § 1983 for violations of his constitutional rights.
Considering whether Johnson plausibly alleged a violation of his First Amendment
rights, the district court concluded that he did not state a claim because he did not
allege that the short delay interfered with his access to the courts. The court further
concluded that the alleged inaccuracies in the transcript could not establish the
violation of a constitutional right because court reporters are not liable under § 1983 for
negligent errors. Finally, the court concluded that the complaint did not contain any
allegations of wrongdoing by the jail. The court therefore dismissed the complaint and
assessed a strike under 28 U.S.C. § 1915(g). After the court entered judgment, Johnson
filed a notice of appeal and a motion for leave to amend his complaint. The district
court denied Johnson’s motion on the ground that Johnson’s notice of appeal had
divested it of jurisdiction.
       On appeal, Johnson again argues that Piontek and jail officials violated criminal
statutes prohibiting mail tampering and the destruction of records. But as a private
citizen, Johnson cannot pursue claims under federal criminal statutes. See Mallard v. U.S.
Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 306 n. 5 (1989). Nor does he have standing to
prosecute the defendants for violation of Wisconsin criminal statutes. See Wis. Stat.
§ 968.02(3) (providing that only a district attorney or circuit court judge can issue
criminal charges).
       Johnson fares no better if we construe his complaint broadly, as the district court
did, to assert claims under § 1983 for violations of his constitutional rights. Johnson may
sue for a violation of his right of access to the courts only if the defendants’ actions
hindered his ability to litigate a nonfrivolous claim, and that consequently he suffered
an actual concrete injury. See Lewis v. Casey, 518 U.S. 343, 351 (1996); May v. Sheahan, 226
F.3d 876, 883 (7th Cir. 2000). His allegation that the jail briefly held his mail at Piontek’s
request does not permit a plausible inference that he was hindered in his ability to
defend himself in his criminal prosecution. He does not explain the significance of the
transcript to his defense nor assert that he had insufficient time to prepare for trial. And
No. 19-3010                                                                         Page 4

Johnson’s allegations reflect that Piontek tried to ensure that his transcript did not get
lost in his shuffle between jails. Further, although court reporters can be liable if they
intentionally modify transcripts to deny a litigant due process, Loubser v. Thacker, 440
F.3d 439, 442 (7th Cir. 2006), nothing in Johnson’s allegation that the transcript did not
appear “word for word,” nor his assertion on appeal that the transcript “did not
coincide with prior proceedings of what was stated on record,” plausibly suggests that
Piontek intentionally altered the transcript.
        Although we agree with the district court that Johnson’s original complaint did
not state a claim for relief, we note that the district court erred by dismissing it,
assessing a strike, and immediately entering judgment before granting him an
opportunity to amend. Courts should grant pro se litigants leave to amend a complaint
at least once, unless it is certain from the face of the complaint that amendment would
be futile or otherwise unwarranted. See Tate v. SCR Med. Transp., 809 F.3d 343, 346
(7th Cir. 2015); Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1024–25 (7th Cir. 2013).
“Such cases of clear futility at the outset of a case are rare.” Runnion ex rel. Runnion v.
Girl Scouts of Greater Chicago & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015). Here, it was
not clear from the original complaint alone that amendment would have been futile.
Johnson alleged that the defendants withheld his legal mail for part of the month
leading up to his trial, and he alleged that Piontek made alterations to the transcript but
did not describe those alterations. It is possible that he could have elaborated on these
allegations to permit a plausible inference that the defendants’ actions interfered with
his ability to prepare for trial or that Piontek intentionally altered the transcript to
disadvantage him.
        Nonetheless, we affirm because Johnson’s proposed amended complaint
confirms that allowing the amendment would have been pointless. See, e.g., O'Boyle v.
Real Time Resolutions, Inc., 910 F.3d 338, 347 (7th Cir. 2015) (relying on proposed
amended complaint, which district court did not accept, to affirm order dismissing
original complaint with prejudice). In that pleading, Johnson explains that his trial was
delayed for various reasons. (Court records confirm that Johnson’s trial date was
delayed multiple times, both before and after December 5, 2017.) Johnson’s complaint
was premised on an alleged interference with his ability to prepare for a December 5
trial that did not occur then. Since he received extra time to prepare for trial, his brief
delay in receiving his legal mail in October did not hinder his ability to defend himself.
       As for Johnson’s claim that Piontek altered court transcripts, the elaboration in
his proposed amended complaint is anything but clarifying. He alleges that Piontek
must have altered the transcript of his March 15 hearing because it does not match what
No. 19-3010                                                                          Page 5

was said at a different hearing in September. More importantly, he does not, even after
being prompted by the district court’s order, allege any discrepancies that might go
beyond minor errors or any grounds for inferring that they could have been the product
of anything more than possible negligence.
        Finally, because we affirm the dismissal of Johnson’s complaint for failure to
state a claim, the strike that the district court assessed under 28 U.S.C. § 1915(g) stands.
                                                                                AFFIRMED